Citation Nr: 1535075	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from May 1958 to June 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied service connection for bilateral hearing loss and for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had its onset in service.  

2.  The Veteran's current tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

Service connection for a "chronic disease", including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise while serving as an aviation mechanic during his period of service.  He also indicates that he was exposed to aircraft noise without hearing protection.  The Veteran reports that his bilateral hearing loss and tinnitus were first experienced during service and have continued since service.  

The Veteran served on active duty from May 1958 to June 1961.  His DD Form 214 indicates that his occupational specialty was listed as an aviation structural mechanic.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, findings, or diagnoses of tinnitus.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss and tinnitus.  Thus, the only remaining question is whether the current hearing loss is related to military service, to include in-service acoustic trauma.

The Board notes that there are negative opinions of record, as to the etiology of the Veteran's bilateral hearing loss and tinnitus, pursuant to a March 2013 VA audiological examination report.  

The March 2013 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran stated that his tinnitus began following exposure to aircraft noise without hearing protection during service.  The examiner reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

The diagnoses were sensorineural hearing loss bilaterally and tinnitus.  The examiner indicated that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent or greater probability) caused by or a result of an event in his military service.  The examiner reported that the Veteran's hearing thresholds at the time of his separation from service were within normal limits.  The examiner referred to a medical treatise which indicated that a noise induced hearing loss would not progress once noise exposure was stopped.  The examiner commented that, therefore, the Veteran's bilateral hearing loss was less likely than not related to acoustic trauma from his military noise exposure.  

The examiner also commented that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or the result of his military noise exposure.  The examiner stated that the Veteran's hearing sensitivity was normal at the time of his separation from service.  The examiner referred to a medical treatise which indicated that only seldom did noise cause a permanent tinnitus without also causing hearing loss.  

The Board observes that the examiner essentially concluded that the Veteran's bilateral hearing loss and tinnitus were not the result of noise exposure during service because his hearing was within normal limits at the time of his separation from service, and that tinnitus was only seldom present without hearing loss.  However, in regard to the Veteran's bilateral hearing loss, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 87, 89.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Additionally, although the examiner indicated that tinnitus was only seldom present without hearing loss, the Veteran actually has diagnosed bilateral hearing loss.  

Further, the Board notes that the examiner did not specifically address the Veteran's reports of hearing problems and tinnitus during his period of service and since that time.  The Veteran is competent to report that he had hearing problems and ringing in the ears during and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the negative opinions provided by the examiner have no probative value.  

The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Moreover, the Board finds that the Veteran's reports of noise exposure during his period of active duty and hearing problems and tinnitus since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Additionally, the Board observes that bilateral hearing loss and tinnitus are considered chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claims to be established based on continuity of symptomatology.  See also Fountain, 27 Vet. App. 258 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Board finds that the Veteran's account of the onset and frequency of his hearing loss and tinnitus symptoms satisfies the criteria for service connection by demonstrating onset during service and a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


